IíIttle, J.
1. Where an equitable petition was not verified'otherwise than by an affidavit of the plaintiff averring the truth of its allegations so far as the same related to his personal knowledge, and his belief in their truth so far as his knowledge concerning the same was derived from others, and when the affidavit in this fo.rm did not amount to positive proof of portions of such allegations the establishment of which was essential, but as to the same was hearsay only, it was, upon a hearing o? su->h petition at which “there was *842no evidence introduced and no evidence or 'affidavits before the court except that contained in the petition and answers,” in the latter of which the equity of the former was completely sworn off, erroneous-to grant the extraordinary relief sought.
Submitted November 23,
Decided December 23, 1898.
Injunction and receiver. Before Judge Kimsey. Lumpkin superior court. June 22, 1898.
Boyd & Lilly and íl. PL. Perry, for plaintiff in error.
W. P. Price, W. A. Charters and PL. PL. Dean, contra.
2. Even if the present proceeding for alleged equitable relief was maintainable, and if the plaintiff, upon due proof of his allegations, would-have been entitled to such relief, — questions not now necessary to be decided, — the prayers for injunction and receiver ought,, for the reason indicated in the preceding note, to have been denied..

Judgment reversed.


All the Justices concurring.